                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JOHN LEBBY,

            Plaintiff,                      CASE NO. 18-13711

v.                                          HON. GEORGE CARAM STEEH

PROCTOR & GAMBLE COMPANY
and ASTRA ZENECA MANUFACTURING
COMPANY,

         Defendants.
_________________________________/

        ORDER DENYING MOTION FOR SUMMARY JUDGMENT

      Plaintiff filed his complaint against Proctor & Gamble Company and

Astra Zeneca Manufacturing Company on November 28, 2018, without

payment of the filing fee. After receiving a notice of deficiency from the

clerk’s office, Plaintiff filed an application to proceed in forma pauperis on

December 11, 2018. The court will grant Plaintiff’s application in a

separate order.

      Plaintiff has also filed a motion for summary judgment, alleging that

Defendants are in default because they have failed to respond to the

complaint. Because they have not been served, however, Defendants




                                      -1-
have not received notice of the complaint. Therefore, Plaintiff’s motion is

premature and will be denied.

     IT IS HEREBY ORDERED that Plaintiff’s motion for summary

judgment (Doc. 7) is DENIED.

Dated: December 19, 2018
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                                   CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 December 19, 2018, by electronic and/or ordinary mail and
                also on John Lebby,18425 Hickory Street, Detroit, MI 48205.

                                     s/Barbara Radke
                                       Deputy Clerk




                                           -2-
